Citation Nr: 1531903	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1970, including combat service in the Republic of Vietnam for which he received the Purple Heart, the Combat Infantryman Badge, and the Vietnamese Cross of Gallantry with Palm.  
This case has a long procedural history, originating from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision dated in December 2006.  

The issue listed on the title page has been twice remanded by the Board of Veterans' Appeals (Board), most recently in January 2015.  As discussed in further detail, below, the Board finds that there has been sufficient evidentiary development with respect to that issue such that appellate review may now proceed.

As a final introductory matter, the Board observes that it previously referred an issue of whether a March 16, 1979, rating decision, which failed to assign a compensable rating for a shell fragment wound, constituted clear and unmistakable error, as alleged in a February 2014 Informal Hearing Presentation (IHP) submitted by the Veteran's representative.  That issue has not yet been developed or adjudicated in the first instance.  As such, it is not yet ripe for appeal and is once again referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing or following gainful employment.


CONCLUSION OF LAW

The requirements for a schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities preclude substantially gainful employment and that a total disability rating is therefore warranted. 

Total disability ratings may be assigned, where the combined schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2014). 

To establish entitlement to a TDIU, on either a schedular or an extraschedular basis, there must be impairment so severe that it is impossible for the average person to obtain or maintain a substantially gainful occupation.  See 38 U.S.C.A.    § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching           such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age, or to the impairment attributed to his or her nonservice-connected disabilities.  See 38C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At the outset of its analysis, the Board recognizes that the threshold requirement for a TDIU has been satisfied on a schedular basis.  38 C.F.R. § 4.16(a) (2014) (directing that TDIU requires one service-connected disability ratable at 60 percent or higher, or two or more such disabilities, at least one of which is ratable at 40 percent or higher, with sufficient additional disability to bring the combined total rating to a minimum of 70 percent).  As the Board previously observed in its January 2015 remand, the Veteran's service-connected disabilities -which consist of cervical spine degenerative disc disease without myelopathy; shell fragment wound (SFW) residuals affecting the neck, right shoulder and chest; and posttraumatic stress disorder (PTSD) - are all derived from combat.  As such, they constitute a single disability pursuant to 38 C.F.R. § 4.16(a).  It follows that, as the Veteran has been assigned a combined 60 percent rating throughout the pendency of this appeal, he has qualified for schedular consideration of a TDIU during that entire period.  

Accordingly, the Board now turns to the remaining question of whether the Veteran's service-connected disability picture precludes substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (holding that the term "substantially gainful employment" is defined, for VA purposes, as work that is   more than marginal, which permits a disabled individual to earn a living wage).  The evidence responsive to this question includes a June 2007 private functional capacity evaluation; January 2010, September 2011, July 2012, and March 2015 VA examinations; and lay evidence submitted by the Veteran and his representative.

The June 2007 private evaluation report reflects that the Veteran "has been unable to work since October 2004," and that his employment history is limited to physically demanding jobs, which fail to accommodate the functional impairment posed by his service-connected disabilities.  See June 2007 Functional Capacity Evaluation report (observing inter alia that the Veteran has a "longstanding history of neck and back pain from [his service-connected] degenerative disc disease," as well as PTSD "as   a result of his involvement in the Vietnam War," and that his current disability picture is consistent with a "finding of SEDENTARY WITH RESTRICTIONS[,]   in contrast to [his] historic occupation of TRUCK DRIVER," which had a "HEAVY physical demand classification"; and "his most recent occupation of SCHOOL BUS DRIVER," which had a "LIGHT physical demand classification," and required      him "to employ the constant use of hand and foot controls") (emphases in original).

The January 2010 VA examination report, while not rendered in support of the instant appeal, is nonetheless pertinent as it notes that the Veteran is "unable to do any kind of lifting, carrying overhead, or strenuous activity with the neck or back," and that   his service-connected cervical spine disability has "significant effects" on his ability to work.  See January 2010 VA Spine Examination report at 6-7.  Similarly, the September 2011 VA examination report is noteworthy as it indicates that, since 2004, the Veteran has been in receipt of Social Security disability benefits "due to [his] back and neck."  See September 2011 VA Peripheral Nerves Examination report at 17.  Parenthetically, the Board observes that VA has attempted to obtain the Veteran's entire Social Security file, but has been advised that such evidence is unavailable.  See May 2012 VA finding of unavailability for complete SSA records.

The July 2012 and March 2015 VA examination reports collectively indicate that the Veteran's cervical spine and SFW disabilities, in isolation, do not preclude light duty 
and sedentary activities.  See July 2012 VA Cervical Spine Examination report at 13-14; March 2015 Cervical Spine Examination report at 14, 17; March 2015 VA SFW Examination report at 11, 13.  Similarly, those reports reveal that the Veteran's PTSD, standing alone, does not render him unable to secure or follow a substantially gainful occupation.  See July 2012 VA PTSD Examination report at 10; March 2015 VA PTSD Examination report at 6.  Conversely, however, those reports do not discuss  the combined occupational impact of the Veteran's service-connected disabilities, notwithstanding the Board's express request for such an opinion.  See January 2015 Board Decision at 11-12 (Remand Directive #1).  Nor do those reports address the disabling effects of the Veteran's "PTSD-related anxiety, depression and irritability," as set forth in the lay evidence of record.  See, e.g., December 2014 IHP.

Despite the deficiencies in the above VA examination reports, the Board finds that an additional remand for a clarifying opinion, or other medical evidence, is unwarranted in this case because the facts already of record are sufficient to grant the appeal.

In reaching this determination, the Board notes the Veteran is in receipt of SSA disability benefits due to his cervical spine residuals.  Such an award, while not dispositive of the instant appeal, is nonetheless highly relevant to the question        of TDIU entitlement.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that the SSA's determination, though not dispositive or altogether binding, is probative evidence to be considered in the claim with VA); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a favorable SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).   

Similarly relevant, and favorable, to the Veteran's claim is the evidence demonstrating that his prior occupations - driving trucks and school buses - all required at least some degree of physical exertion.  As noted above, the private clinician who evaluated the Veteran in June 2007 opined that he was no longer capable of any employment other than that of a "SEDENTARY physical demand classification WITH RESTRICTION for an 8 hour[] day."  See June 2007 Functional Capacity Evaluation report at 2 (emphases in original).  The Board considers this opinion highly probative as it was based on both a contemporaneous clinical examination and a review of the Veteran's pertinent medical and occupational  history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding     that the articulated reasoning enables the Board to conclude that a clinical expert has applied valid analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

Moreover, there are no contravening medical opinions of similar evidentiary weight.  On the contrary, while the above VA examination reports suggest that the Veteran is capable of "light duty," such observations are of minimal probative value as they are neither supported by detailed rationales nor reflective of the pertinent medical history, most notably the June 2007 private clinician's findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that medical opinion evidence must be contain a factually accurate rationale to support the conclusions or opinions offered); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that a medical opinion that relies on an inadequate factual premise is itself inadequate).  In any event, the Board observes that, to the extent the above VA examination reports tacitly recognize that the severity of the Veteran's current service-connected disability picture is at odds with his occupational history, those reports are, in fact, consistent with the favorable private medical evidence of record.  Furthermore, the Board considers      the lay evidence of disabling PTSD symptoms - which the Veteran is competent to report, via his representative - to be additional compelling evidence in support of his appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Accordingly, the Board finds that the totality of the record reflects that the Veteran's service-connected disabilities preclude him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified by virtue of his education      and experience.  See 38 C.F.R. § 4.16 (2014); see also Pederson v. McDonald, 27 Vet.App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that the appellant may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir.2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").  This is ultimately the Board's determination to make.  Indeed, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination   report or opinion" is required to adjudicate the issue of TDIU.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith, 647 F.3d at 1385-86 (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Further, to impose such a requirement would contravene the applicable legal provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).  

Therefore, exercising its own evidentiary discretion, and fulfilling its statutory mandate to resolve all reasonable doubt in favor of this combat-decorated Veteran,  the Board concludes that a TDIU is warranted.  38 U.S.C.A. § 5107 (2014).


ORDER

Entitlement to a TDIU is granted.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


